Citation Nr: 0504993	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
hard palate as a result of exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from April 1968 to March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Prior to the last final rating decision of record, dated in 
June 2001, the RO had obtained the veteran's VA medical 
records through December 2000.  In his March 2003 notice of 
disagreement, the appellant indicated that his treatment 
records at the Columbia VA Medical Center (VAMC) constituted 
new and material evidence for his claim.  Thus, it appears 
that he has obtained additional treatment since December 
2000.  The RO has not attempted to obtain the VA medical 
records dated after December 2000 (if any).  Prior to further 
consideration of the issues on appeal, all outstanding VA 
treatment records must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO is contact the veteran and 
request the names, addresses and dates of 
treatment for any VA or non-VA health 
care providers which have treated the 
veteran for PTSD or carcinoma of the hard 
palate.  Of particular interest are any 
outstanding medical records from the 
Columbia, South Carolina, VAMC for the 
period from December 2000 to the present.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records for VA review.  

2.  Thereafter, following any other 
appropriate development, the RO should 
issue a rating decision based on all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

